ORDER
PER CURIAM:
On May 29, 1998, Ms. June King visited the Argosy Riverside Casino (the casino). Patrons ordinarily pass through turnstiles to gain access to the casino. Although Ms. King had passed through the turnstiles on several prior occasions, this was her first time using a cane. After passing through the turnstile with her cane raised above her head, she fell before she could get her cane back to the floor to support her leg.
Ms. King suffered injuries from the fall including a broken femur and dislocated hip, which required surgery and rehabilitation. She brought an action against the casino for damages alleging that the casino was negligent in allowing her to pass through the turnstile and not directing her to an alternative handicapped entrance or by assisting her as she passed through the turnstile. The trial court granted the casino’s motion for summary judgment, and this appeal followed.
For the reasons set forth in the memorandum provided to the parties, we affirm the judgment. Rule 84.16(b)